DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed June 30, 2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sexl et al (2019/0311236), hereinafter Sexl in view of Finn (2008/0072423).
	With respect to claims 1 and 12, Sexl discloses chip card (9, figure 5) with dual, contact and contactless communication interface (abstract “portable dual-interface data carrier”). The chip card comprises a card body (figure 2) comprising two metal sheets 2 (claim 11 recites, “wherein the metal layer comprises a first metal layer and a second metal layer.”). Further included is an electronic module 10 (paragraph 0054) provided with a contact terminal block and with an antenna (6 – paragraph 0051). Paragraphs 0013 and 0029 discloses the antenna provides radiofrequency communication with the antenna of a remote reader. The electronic module comprises an active communication circuit and is configured to generate a carrier signal capable of interacting with the carrier signal emitted by a remote contactless reader so as to establish an active radiofrequency communication between the chip card and the remote reader (paragraph 0007 specifically discloses using RF communication – although paragraph 0007 relates to a flaw in prior art, it calls out RF communication and how prior metal layered cards have shielding which prevents the RF communication which the invention uses). It is noted that both Sexl and Finn (discussed below) teach the card using ISO communication, which follows the communication circuit set forth in claim 2.
	With respect to claims 3-5 and 12, Sexl teaches in paragraphs 0011, 0015, and 0017, the chip card characterized in that wherein at least one of the metal sheets is provided with a cavity (chip is placed in cavity).
	With respect to claim 6, Sexl illustrates in figure 1, the chip card, wherein the area of the two metal sheets greater than or equal to 90% of the total outer area of the chip card.
	With respect to claim 8, Sexl teaches in paragraph 0046, the chip card, wherein the stack of layers having a thickness according to ISO, ANSI, SQM requirements, which about 760-840 micrometers, therefore the metal sheets would have a thickness of about 400 micrometers.
	With respect to claims 9 and 12, Sexl teaches the chip card, wherein the two metal sheets are made of an alloy (foil – paragraph 0046).
	With respect to claims 10 and 12, Sexl teaches in paragraph 0019, the chip card comprising a layer of electrically insulating resin or of insulating lacquer, arranged between the two metal sheets.
	Sexl’s teachings above fail to specifically teach powering by a battery located in the chip card.
	With respect to claims 1, 3, 4, 7, and 12, Finn discloses in paragraphs 0086-0093, a dual smartcard including radio frequency communication and further discloses the smartcard including an RFID chip (either passive or active, wherein active has its own power source, such as a battery) connected to an antenna.
 	In view of Finn’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have the chip card taught by Sexl include a battery for powering the chip module. Both passive and active are commonly used in the art for powering a smartcard, each offering different benefits and advantages. One would be motivated to use active power (battery) in order to power the smartcard independent of communication status.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sexl in combination with Finn and in further view of Auten et al (2016/0019449), hereinafter Auten.
	Sexl’s teachings in combination with the teachings of Finn are discussed above, including an active battery. The combination however fails to specifically teach the chip card wherein the active communication circuit is provided with diodes allowing the battery to be charged via the contacts of the module when the chip card is inserted into a contact chip card reader.
	With respect to claim 11, Auten discloses in paragraph 0043, a chip card wherein the active communication circuit is provided with diodes allowing the battery to be charged via the contacts of the module when the chip card is inserted into a contact chip card reader.
	In view of Auten’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have the chip card taught by Sexl in combination with Finn include the ability to charge the active battery while the card is inserted into a reader, as is taught by Auten. One would be motivated to include this feature so that the card is continually charged and recharged as the card is used.
Response to Arguments
7.	Applicant’s arguments filed on June 30, 2022 have been fully considered but they are not persuasive. Applicants argue that Sexl fails to teach the card having two metal sheets. Although paragraph 0050 may have referred to a large metal sheet being separated to form individual metal layers, it is clearly recited in claim 11, that the metal layer comprises a first metal layer and a second metal layer.
Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 6, 2022